699 So. 2d 1009 (1997)
Kenneth Harold MOODY, Petitioner,
v.
STATE of Florida, Respondent.
No. 90014.
Supreme Court of Florida.
October 2, 1997.
Kenneth Harold Moody, Blountstown, Pro Se.
Robert A. Butterworth, Attorney General; Robert J. Krauss, Senior Assistant Attorney General and Dale E. Tarpley, Assistant Attorney General, Tampa, for Respondent.
PER CURIAM.
We have for review Moody v. State, 696 So. 2d 797 (Fla. 2d DCA 1997), which expressly and directly conflicts with decisions of the Third and Fourth District Courts of Appeal. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We quash the decision below and remand for further proceedings consistent with our opinion in State v. Hudson, 698 So. 2d 831 (Fla.1997).
KOGAN, C.J., and OVERTON, SHAW, HARDING and ANSTEAD, JJ., concur.
WELLS, J., dissents with an opinion, in which GRIMES, J., concurs.
WELLS, Justice, dissenting.
I must dissent for the same reasons stated in my dissent in State v. Hudson, 698 So. 2d 831 (Fla.1997).
GRIMES, J., concurs.